Judgment, Supreme Court, New York County (Joan Madden, J.), entered August 21, 2001, which, upon a jury verdict, awarded plaintiff damages in the amount of $442,900, plus interest, costs and disbursements, unanimously affirmed, without costs.
The trial evidence, fairly considered (see Nicastro v Park, 113 AD2d 129, 134), enabled the jury to conclude that defendant had been negligent, both in failing to mop the floor upon which plaintiff slipped and in failing to take reasonable precautions to prevent another overflow of a nearby slop sink. The causal connection between this negligence and plaintiffs harm was amply made out by evidence supporting the inference that the slippery substance upon which plaintiff slipped came from *184the slop sink, which photographs entered in evidence showed to have been covered in grime (see Johnson v New York City Tr. Auth., 129 AD2d 424, lv denied 70 NY2d 605). Contrary to defendant’s contention, the expert testimony of Robert Lichtenberger, a licensed plumbing contractor, was properly received. Lichtenberger’s testimony was based on deposition testimony and photographs that had been entered in evidence, its consideration by the jury was appropriately limited by the trial court, and Lichtenberger was subject to cross-examination.
We have reviewed defendant’s remaining points and find them unavailing. Concur — Nardelli, J.P., Mazzarelli, Saxe and Marlow, JJ.